The appellant, in his motion for rehearing, has presented in a very clear and forcible way his contention that the latter sentence in that portion of the sixth subdivision of the court's charge is on the weight of the evidence, and injurious to appellant which should result in the reversal of the judgment. We have again carefully gone over the record and considered this question.
It is unnecessary to again copy that portion of the sixth subdivision of the court's charge submitting appellant's defense, the latter sentence of which appellant complains of as on the weight of the evidence; because the whole of that portion of the charge is copied in the original opinion. As we see it, by this charge, the court tells the jury very plainly, in effect, that if appellant had authority from his father to sign the check to acquit him; or even if he had no such authority, but believed he had, to acquit him; or if they had a reasonable doubt of either of these facts to acquit him, but if his father did not authorize him to sign the check, the mere fact that he paid other unauthorized checks would be no defense. In other words, as to this latter part complained of, the court distinctly tells the jury in effect if appellant forged two other checks but his father paid them off and did not prosecute him therefor, that mere fact would be no defense if he forged this check. In our opinion this was a correct enunciation of the law peculiarly applicable to the facts of this case and was not a charge on the weight of the testimony.
As stated in the original opinion herein, the fact that the father had to testify against his son and upon his testimony his son was convicted excites our sympathy and regret. We, like the jury, must follow the law and, seeing it as we do, we can not reverse this case.
The only other question presented by appellant is, he contends that because the complaint of the court's action in lecturing appellant's father is sworn to by him in his motion for new trial, this court should consider it, even though the matter is not presented by bill of exceptions. This is contrary to the long established and well known practice of this court, which is that it can not and will not consider such questions unless authenticated by a bill of exceptions approved by the judge.
The motion for rehearing will, therefore, be overruled.
Overruled. *Page 33